{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, William P. Lang, Attorney Registration No. 0008774, last known business address in Avon Lake, Ohio.
{¶ 2} The court coming now to consider its order of April 26, 2006, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of one year with the final six months stayed on condition that respondent commit no further misconduct, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} It is ordered by this court that respondent is reinstated to the practice of law in the state of Ohio.
{¶ 4} It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 5} For earlier case, see Lorain Cty. Bar Assn. v. Lang, 109 Ohio St.3d 48, 2006-Ohio-1830, 845 N.E.2d 513.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.